UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-52621 (Commission file number) Midas Medici Group Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 37-1532843 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 445 Park Avenue, 20th Floor New York, New York 10022 (Address of principal executive offices) (212) 792-0920 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x There were10,282,532shares of the issuer's common stock outstanding as of May 16, 2012. Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. Table of Contents Page Number SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2012 and 2011 (Unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity (Deficit) for the three months ended March 31, 2012 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 34 Table of Contents SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (including the section regarding Management's Discussion and Analysis of Financial Condition and Results ofOperations) and any documents incorporated by reference herein or therein may contain “forward-looking statements”. Forward-looking statements reflect our current view about future beliefs, plans, objectives, goals or expectations. When used in such documents, the words “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend,” “plan,” or the negative of these terms and similar expressions, as they relate to us or our management, identify forward-looking statements. Such statements, include, but are not limited to, statements relating to our business goals, business strategy, our future operating results and liquidity and capital resources outlook. Forward-looking statements are based on our current expectations and assumptions regarding our business, the economy and other future conditions. Our actual results may differ materially from those contemplated by the forward-looking statements. They are neither statements of historical fact nor guarantees of assurance of future performance.Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely on these forward-looking statements as predictions of future events. Important factors that could cause actual results to differ materially from those in the forward-looking statements include, without limitation, a continued decline in general economic conditions nationally and internationally; decreased demand for our products and services; market acceptance of our products and services; our ability to protect our intellectual property rights; the impact of any infringement actions or other litigation brought against us; competition from other providers and products; our ability to develop and commercialize new and improved products and services; our ability to raise capital to fund continuing operations; changes in government regulation; our ability to complete customer transactions and capital raising transactions; and other factors (including the risks contained in the sections of our annual report on Form 10-K entitled “Risk Factors”) relating to our industry, our operations and results of operations and any businesses that may be acquired by us. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. We file reports with the Securities and Exchange Commission ("SEC"). Our electronic filings with the United States Securities and Exchange Commission (including our Annual Reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and any amendments to these reports) are available free of charge on the Securities and Exchange Commission’s website at http://www.sec.gov. You can also read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, DC20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. The foregoing factors should not be construed as exhaustive and should be read together with the other cautionary statements included in this quarterly report and other reports we have filed or will file with the SEC and which are incorporated by reference herein, including statements under the caption “Risk Factors” and “Forward-Looking Statements” in such reports.Factors or events that could cause our actual results to differ may emerge from time to time, and it is not possible for us to predict all of them. We cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 3 Table of Contents Part 1: FINANCIAL INFORMATION Item 1: Financial Statements MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands except share and per share amounts) March 31, December 31, (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,806 and $1,711, respectively Lease payments receivable, current Lease payments receivable – Westcon Inventories Recoverable taxes, current Deferred costs, current Prepaid expenses and other current assets Total current assets Property and equipment, net Accounts receivable, long-term 48 70 Lease payments receivable, long-term Lease payments receivable - Westcon, long-term Recoverable taxes, long-term Goodwill Other intangible assets, net Other assets Deferred costs, net of current portion Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Westcon capital lease, current Capital leases, current Current maturities of long-term debt Current portion of deferred revenue Deferred purchase price Purchase price contingency Total current liabilities Long-term debt, net of current maturities Westcon capital lease, net of current maturities Capital leases, net of current maturities Deferred revenue, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interest Stockholders' (Deficit) Equity: Preferred stock $0.001 par value, 10,000,000 shares authorized; no shares issued as of March 31, 2012 and December 31,2011 - - Common stock $0.001 par value, 40,000,000 shares authorized; 10,282,532 and 9,894,374 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively 10 10 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Loss (In thousands except share and per share amounts) Three Months Ended March 31, (Unaudited) (Unaudited) Revenues: Data center services and solutions $ $ IT infrastructure services IT infrastructure solutions Totals Operating expenses: Data center services and solutions IT infrastructure services IT infrastructure solutions Selling, general and administrative expenses Depreciation and amortization expense Totals Operating loss ) ) Loss on change in fair value of purchase price contingency ) - Other income - Interest expense, net ) ) Foreign currency transaction gain 27 - Loss before income tax expense ) ) Income tax benefit (expense) ) Consolidated net loss ) ) Less: loss attributable to noncontrolling interest - Net loss attributable to Midas Medici Group Holdings, Inc. and Subsidiaries $ ) $ ) Comprehensive loss: Consolidated net loss $ ) $ ) Foreign currency translation adjustment ) - Total comprehensive loss ) ) Comprehensive loss attributable to the noncontrolling interest - Comprehensive loss attributable to Midas Medici Group Holdings, Inc. and Subsidiaries $ ) $ ) Loss per share: Loss per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See accompanying notes to unaudited condensed consolidated financial statements 5 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Stockholders'Equity (Deficit) For The Three Months Ended March 31, 2012 (In thousands, except share amounts) Accumulated Other Total Common Stock Additional Accumulated Comprehensive Stockholders' Shares Amount Paid-in Capital Deficit Loss Equity (Deficit) Balance at January 1, 2012 $ 10 $ $ ) $ ) $ Stock issued in connection with a private placement - - - Stock issued in connection with Board of Directors compensation - - - Stock issued in connection with consulting services - 8 - - 8 Net loss attributable to Midas Medici Group Holdings, Inc. and Subsidiaries - - - ) - ) Foreign currency translation adjustment - ) ) Balance at March 31, 2012 $ 10 $ $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements 6 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flow For The Three Months Ended March 31, 2012 (In thousands) Three Months Ended March 31, (Unaudited) (Unaudited) Operating activities: Consolidated net loss $ ) $ ) Adjustments to reconcile consolidated net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt discount - Stock issued in connection with consulting services 8 - Stock issued in connection with board of directors compensation 22 Gain on change in fair value of purchase price contingency - Foreign currency transaction gain ) - Deferred income taxes - ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable Inventories ) - Recoverable taxes ) Deferred support costs - Prepaid expenses and other current assets ) Other assets ) - Accounts payable ) Accrued liabilities ) ) Deferred revenue ) ) Income taxes payables ) ) Net cash provided by (used in) operating activities ) Investing activities: Payments on deferred purchase price ) - Capital expenditures ) ) Cash received from business acquisitions - 9 Net cash used in investing activities ) ) Financing activities: Payments on capital leases ) - Proceeds from debt 77 Repayments on debt ) ) Cash proceeds from sale of common stock - Net cash provided by (used in) financing activities ) 18 Effect of exchange rate changes on cash - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Noncash transactions: Equipment acquired under capital leases $ $ - See accompanying notes to unaudited condensed consolidated financial statements 7 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 1 – BASIS OF PRESENTATION AND DESCRIPTION OF BUSINESS General The accompanying unaudited condensed consolidated financial statements of Midas Medici Group Holdings, Inc. formerly Mondo Acquisition I, Inc., and its wholly owned subsidiaries Consonus Technologies, Inc. (“Consonus”), Strategic Technologies, Inc. (“STI”), UtiliPoint International, Inc. (“UTP”), UtiliPoint Analytics, Inc. (“UTPA”), formerly known as WeatherWise Holdings, Inc. (“WUI”) and its majority-owned subsidiaries Cimcorp Comйrcio Internacional e Informбtica S.A., (“Cimcorp SA”), Cimcorp USA, LLC, (“Cimcorp USA”) and Intelligent Project, LLC (“IP”) (collectively “Midas Medici” and the “Company”)have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in annual consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. The December 31, 2011 condensed consolidated balance sheet has been derived from the audited consolidated financial statements included in the Company’s Form 10-K filed with the SEC on April 16, 2012. All intercompany transactions and balances have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.However, the results from operations for the three month periods ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012.The unaudited condensed consolidated financial statements should be read in conjunction with the December 31, 2011 consolidated financial statements and footnotes thereto included in the Company's Form 10-K filed with the SEC on April 16, 2012. Description of Business Midas Medici is a global green Information Technology (“IT”) company that supplies mid-sized and select enterprises and institutions with leading-edge IT solutions in the fields of virtualization, cloud computing, infrastructure as a service and data management, as well as working with utilities and other institutions to transform the electric grid through digital technologies. Midas serves its client base of over 900 customers through its Consonus, Cimcorp SA, a Brazilian Sociedade Anonima , UTP, and UTPA brands.We currently have one reportable segment given the similarities of the economic characteristics among our product offerings. Liquidity The Company’s condensed consolidated financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business. Our accumulated deficit at March 31, 2012 was $29,007 and we incurred a consolidatednet loss of $5,812 for the three months ended March 31, 2012.On March 31, 2012, we had a working capital deficit of $40,873. During the first quarter of 2012, the Company continued to grow driven by its acquisitive strategy and increased top line growth while improving operating margins.The Company’s first quarter of 2012 top line grew 177.0% from the first quarter of 2011 due to the acquisition of the Brazilian operations. In May, the Company listed on the OTCQX U.S in New York, which management believes will broaden the Company’s options to raise capital. Our working capital deficit of $40,873 is primarily comprised of the following accounts that impact cash flow for the remainder of2012; current maturities of long term debt of $15,927 of which $7,696 relates to revolving credit facilities and our mortgage note of $1,964 already extended through March 2013, $8,188 of deferred purchase price contingency consideration, which the Company believes will be extended in the event it is unable to pay as they become due, accounts payables, accounts receivables and accrued other liabilities. The cash flow provided by operations of $2,771 during the first quarter of 2012 was achieved primarily through collection of accounts receivables 8 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 1 – BASIS OF PRESENTATION AND DESCRIPTION OF BUSINESS (Concluded) During the first quarter of 2012, we took several initiatives which strengthened the Company’s ability to manage its liquidity position and will continue to do so throughout 2012: ● As a result of our recent acquisition of Cimcorp and the relationship Cimcorp maintains with several large financial institutions that have historically and currently provided financing, we believe that the Company has the opportunity to obtain additional working capital lines based on its new receivables it creates. In March 2012, the Company procured a new accounts receivable based working capital line for $1,207 from one of those relationship banks. ● In April 2012, the Company entered into a revolving credit facility and promissory note with Knox Lawrence International, LLC and Quotidian, LLC of $2,000 upon which the Company can draw down to support its working capital needs. ● In May 2012, the Company procured a new accounts receivables based working capital line for $1,646 from one of the Company’s Brazilian relationship banks. The Company expects available borrowings under the existing financing arrangements, additional financing arrangements entered into subsequent to March 31, 2012 and cash flows from operations to generate sufficient liquidity to meet the Company’s cash flow requirements through March 31, 2013. Management plans to maintain all lines of credit. A significant reduction in operating cash flows resulting from changes in economic conditions, increased competition or other events beyond the Company’s control could have a material adverse effect on the cash flows of the business and liquidity of the Company.If this were to happen, the Company would further reduce costs or seek additional funding. Recently Issued Accounting Standards Management does not believe that any recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying consolidated financial statements. NOTE2 – BUSINESS COMBINATIONS Acquisition of Cimcorp, Inc. On August 2, 2011, Midas Medici completed the acquisition of an 80% interest in Cimcorp, Inc. (“Cimcorp”). Operating in Brazil since 1988, Cimcorp is primarily a Brazilian systems integrator that provides and manages information technology infrastructure solutions to private and government entities.Cimcorp helps its customers to plan, build, support and manage their IT infrastructure, including performance management, business continuity and disaster recovery planning, outsourcing and infrastructure as a service. At the closing, the Company provided consideration of Seventeen Million Brazilian Reais ($10,987 USD), Eight Million Brazilian Reais ($5,150 USD) of which was paid in cash, Nine Million Reais (net present value $5,395 USD) in cash payable January 27, 2012, Nine Million Brazilian Reais (net present value $2,244 USD) in shares of common stock of the Company equal to 1,297,022 shares of common stock of the Company and a purchase price contingency of $3,593.The 1,297,022 common shares include certain price protection features for the benefit of the former controlling shareholders (“Shareholders”).The SPA provides that during the 75-day period (the “Sale Period”) after the 6-month anniversary of the initial closing, if the Shareholders desire to sell the common shares and do not receive at least $4.50 per share, the Shareholders shall have the right to receive from the Company the difference between the price they received per share and $4.50. In the event the Shareholders cannot sell the shares during the Sale Period for at least $2.01 per share or are unable to sell their shares due to the Company’s failure to file its reports with the Securities and Exchange Commission, then the Shareholders shall be entitled to receive from the Company $4.50 per share in exchange for their shares. The Shareholders are prohibited from selling the shares for $2.00 per share or less. The fair value of this purchase price contingency amounting to $3,593 at the date of acquisition is remeasured each reporting period until the liability is settled.During the three months ended March 31, 2012, the Company recognized a loss on the change in fair value of the purchase price contingency of $1,933. The Company granted the Shareholders piggyback registration rights with respect to the shares. 9 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE2 – BUSINESS COMBINATIONS (Continued) Pursuant to the terms of the stock purchase agreement, the Company was to purchase on January 24, 2012 (but no later than January 27, 2012) an additional 20% of the shares of Cimcorp (“Tranche A”) for a purchase price of Nine Million Brazilian Reais ($5,817 USD), which purchase price is subject to certain adjustments to the Brazil CPI index provided, however, such adjustment are capped at 7%. As a result of this provision, at closing date of August 2, 2011, the Company recorded a liability of $4,497 (net present value at a 15% discount rate) for the obligation to purchase the Tranche A shares of Cimcorp and effectively held an 80% interest in Cimcorp as of the acquisition date. As of March 31, 2012, the Company recorded a liability of $3,791 for the obligation to purchase the Tranche A shares. In February 2012, the Company paid Two Million Brazilian Reais ($1,146 USD) towards the purchase of the Tranche A shares, with the remaining amounts due at the closing of the sale of the Tranche A shares. The Seller and minority shareholders’ of Cimcorp have the right to elect to have the Company purchase the remaining 20% of the shares of Cimcorp (the “Tranche B”) 30 days after the 24 month anniversary of the initial closing. The SPA provides that in the event the Company undergoes a Change in Control, as defined, or transfers more than 50% of the shares of Cayman Co. the purchase of Tranches A and B shall be accelerated. In March 2012, the Company entered into an amendment to the stock purchase agreement which amended the purchase price of the Tranche A shares to Brazilian Reais$7,000,000 from Brazilian Reais$9,000,000, which is the Brazilian Reais$11,000,000 purchase price of the Tranche A shares less Brazilian Reais$2,000,000 of total net debt, as defined in the stock purchase agreement, less Brazilian Reais$2,000,000, which has been previously paid by the Company. In addition, the amendment extended the closing date for the Tranche A shares from January 2012 to July 2012. The amendment also provides for the payment of any interest in arrears on the Tranche A shares on a monthly basis on the last day of the month in which the interest has accrued. The amendment also provides that the purchase price of the Tranche A shares shall be adjusted solely to reflect the payment of an interest in the 3% arrears fine over the outstanding value of the Tranche A shares adjusted price to be paid until the last day of the months of February, March, April, May and June 2012. The Seller’s right to have the Company purchase the remaining 20% of the shares of Cimcorp resulted in recognition of a redeemable noncontrolling interest in Cimcorp on the date of acquisition. The Company has accounted for these acquisitions under the acquisition method of accounting. Under the acquisition method of accounting, the total purchase price is allocated to the net tangible and intangible assets acquired and liabilities assumed in connection with the acquisition based on their estimated fair values. The allocation of the purchase price was based upon management’s valuation of the fair value of tangible and intangible assets acquired and liabilities assumed. The financial statements and related footnote disclosures presented for the period prior to the acquisition of a majority interest in Cimcorp, Inc. are those of Midas Medici excluding Cimcorp SA and Cimcorp USA (“Midas”). The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the date of acquisition.The total acquisition price of $16,382 has been allocated as follows (in thousands): Cash and cash equivalents $ Accounts receivable Lease payment receivable Taxes recoverable Customer relationships Customer contracts Goodwill Fixed assets Other assets Accounts payable ) Debt and capital leases ) Other liabilities ) Total Redeemable noncontrolling interest ) Purchase price $ 10 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE2 – BUSINESS COMBINATIONS (Continued) The purchase includes the acquisition of gross accounts receivable (excluding lease payments receivables) totaling $11,463. The Company estimates that $1,618 of these receivables will not be collected. Therefore, the receivables are recorded at the estimated fair value of $9,845. In order to allocate the purchase price of Cimcorp, the Company makes estimates and judgments in determining the fair value of the acquired assets and liabilities based on independent appraisal reports as well as its experience with similar assets and liabilities in similar industries. We determine these values using our estimates or by relying in part upon third-party appraisals conducted by independent appraisal firms. The Company used a discounted cash flow model to determine the value of the intangible assets and to allocate the excess purchase price to the intangible assets and goodwill as appropriate. Goodwill recognized from the transaction mainly represented the expected operational and strategic synergies upon theacquisition and intangibles not qualifying for separate recognition. The Company does not expect the goodwill to be deductible for tax purposes. The total acquisition price of $16,382 consists of the following: Cash $ Common stock Deferred purchase price Purchase price contingency Total purchase price $ Below is a rollforward of the redeemable noncontrolling interest: Redeemable noncontrolling interests at January 1, 2012 $ Loss attributable to redeemable noncontrolling interests ) Foreign currency transaction gain ) Amortization discount 33 Redeemable noncontrolling interests at March 31, 2012 $ Below is a rollforward of the deferred purchase price: Deferred purchase price at January 1, 2012 $ Payment ) Amortization discount 41 Foreign currency translation gain Deferred purchase price at March 31, 2012 $ Pro forma Results The following table sets forth the unaudited pro forma results of the Company as if the reverse acquisition with Consonus Technologies, Inc., and acquisitions of Weatherwise Holdings, Inc., and Cimcorp, Inc. had taken place on the first day of the period presented. These combined results are not necessarily indicative of the results that may have been achieved had the companies always been combined. Three Months Ended March 31, 2011 Total revenues $ Net income attributable to Midas Medici Group Holdings, Inc. $ Basic and diluted netincome per common share $ Weighted average shares—basic and diluted 11 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 3– LEASE PAYMENTS RECEIVABLE Lease payments receivable result from sales-type leases that are discounted to their present values at the prevailing market rates. As of March 31, 2012 and December 31, 2011, amounts receivable under sales-type leases consisted of: March 31, December 31, Lease Payments Receivable Under Capital Leases (unaudited) $ $ Total lease payments receivable under sales-type leases Less amount representing interest ) ) Net lease payments receivable under sales-type leases Less current portion of lease payments receivable under sales-type leases ) ) Long-term lease payments receivable under sales-type leases $ $ In addition to the leases above, in 2010, the Company entered into a similar sales-lease type arrangement with Westcon Brasil Ltda. (“Westcon”), a third-party that specializes in buying and selling IT equipment and solutions.This specific arrangement was completed as part of a lease contract with CidadeAdministrativa de Minas Gerais - CAMG (Administrative City of Minas Gerais, one of Brazil’s 26 states). As of March 31, 2012, lease payments receivable under Westcon sales-type lease consisted of: March 31, December 31, Lease Payments Receivable Under Westcon Capital Leases (unaudited) $ $ 5 3 Total lease payments receivable under Westcon sales-type leases Less amount representing interest ) ) Net lease payments receivable under Westcon sales-type leases Less current portion of lease payments receivable under Westcon sales-type leases ) ) Long-term lease payments receivable under Westcon sales-type leases $ 12 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 4– GOODWILL AND OTHER INTANGIBLE ASSETS At March 31, 2012, the gross carrying amount and accumulated amortization of intangible assets subject to amortization are as follows(unaudited): Gross Assets Accumulated Amortization Net Customer relationships $ $ ) $ Customer backlog ) Developed technology ) - Content and databases ) Trade names ) Trademark 25 - 25 Total $ $ ) $ At December 31, 2011, the gross carrying amount and accumulated amortization of intangible assets subject to amortization are as follows: Gross Assets Accumulated Amortization Net Customer relationships $ $ ) $ Customer backlog ) Developed technology ) - Content and databases ) Trademark 25 - 25 Trade names ) Total $ $ ) $ Amortization expense for the three months ended March 31, 2012 and 2011 amounted to approximately $897 and $600, respectively. 13 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 4– GOODWILL AND OTHER INTANGIBLE ASSETS The changes in the carrying amount of goodwill for the three months ended March 31, 2012 were as follows: Total Balance, December31, 2011 $ Acquisitions - Foreign currency translation Balance, March31, 2012 $ The estimated fair value of our goodwill could change if the Company is unable to achieve operating results at the levels that have been forecasted, the market valuation of our business decreases based on transactions involving similar companies, or there is a permanent, negative change in the market demand for the services offered by the Company. These changes could result in an impairment of the existing goodwill balance that could require a material non-cash charge to our results of operations. NOTE 5– ACCRUED LIABILITIES Accrued liabilities consisted of: March 31, 2012 December 31, 2011 (unaudited) Accrued expenses $ $ Accrued commission expenses Accrued interest Other taxes payable Customer prepayments Accrued payroll expenses Sales tax payable Related parties payable - Other Income taxes payable Total $ $ 14 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 6 – LONG – TERM DEBT Long-term debt consisted of (in thousands): March 31, December 31, (unaudited) Bank Mortgage Note Payable $ $ Porter Capital Commercial Financing Agreement Porter Capital Promissory Note Certification Partners Promissory Note - Related Party Notes Payable 86 Subordinated Secured Promissory Notes Banco ItauWorking Capital Loan Banco Safra Working Capital Loan Banco Votorantim Working Capital Loan Banco Bradesco Working Capital Loans Banco do BrasilWorking Capital Loan Banco Parana Working Capital Loan - Note Payable Revolving Line of Credit Other 78 4 Subtotal – Principal Debt discount ) ) Less current maturities of long-term debt ) ) Total long-term debt $ $ 15 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 6 – LONG – TERM DEBT(Continued) Bank Mortgage Note Payable The note is payable in equal monthly installments of $24 with an interest rate at 8%.The bank mortgage note is collateralized by a first deed of trust on Consonus’s office building, assignment of all leases and a security interest in all fixtures and equipment. In March 2012, the bank provided a twelve month extension of the maturity date toMarch 2013. As of March 31, 2012 and December 31, 2011, the balance outstanding for the bank mortgage note payable was $1,964 and $1,979, respectively. Porter Capital Commercial Financing Agreement On July 29, 2011, the Company entered into a Commercial Financing Agreement (“CFA”) with Porter Capital Corporation (“Porter Capital”), whereby Porter Capital can purchase a maximum of $3,000 of the Company’s eligible accounts receivable.Under the CFA, Porter Capital typically advances to the Company 90% of the total amount of the accounts receivable factored. In December 2011, the agreement was amended to increase the maximum eligible accounts receivable Porter Capital can purchase from $3,000 to $5,000. The CFA was deemed to be a recourse factoring facility since the Company is obligated to repurchase any accounts receivable from Porter Capital at the end of 90 days.Accordingly, the Company has accounted for the financing agreement as a secured borrowing arrangement and not a sale of financial assets. The term of the CFA is for a period of two years, with automatic one-year extensions at the option of the Company and interest payable at the prime rate plus 2% on an annualized basis charged daily and due monthly. In connection with the CFA, the Company entered into a Security Agreement, pursuant to which the Company granted a security interest to Porter Capital in all its accounts receivable and, essentially, all of its other assets. In addition, the Company executed a Performance Covenant and Waiver, guaranteeing the performance by the Company of its obligations under the CFA. As of March 31, 2012 and December 31, 2011, the balance due (including an overadvance) on the CFA was $5,183 and $5,898, respectively. Porter Capital Promissory Note Also, as part of the CFA with Porter Capital, the Company borrowed $244 from Porter Capital, which was represented by a one-year promissory note with interest accruing at prime plus 10.75%, but not to fall below 14%.Interest is payable on the first day of the month beginning September 1, 2011 with accrued interest and the unpaid balance due August 1, 2012.As security under the Promissory Note, the Company granted Porter Capital a first lien mortgage encumbering improved real property located in Pittsburgh, Pennsylvania. As of March 31, 2012 and December 31, 2011, the promissory note balance due was $244. Certification Partners Promissory Note On July 22, 2011, the Company entered into a promissory note payable for $400 with a rate of interest at 5%. The principal and accrued interest for the promissory note was due on December 19, 2011. As of March 31, 2012 there was no balance due on the promissory note. Subordinated Secured Promissory Notes On July 29, 2011, the Company entered into a Securities Purchase Agreement for the sale of an aggregate of up to $4,500 in subordinated secured promissory notes (the “Notes”) and 1,500,000 shares of common stock of the Company.Each purchaser purchased 33,333 shares at $.01 per share for each $100,000 promissory note purchased.The fair value of the shares will be recorded as a debt discount and is being accreted using the effective interest method over the term of the promissory notes.Through December 31, 2011, the Company sold $1,950 of notes and 649,998 shares of the Company’s common stock. The face amount of the promissory notes of approximately $1,950 was reduced by debt discount of $1,124, resulting in an initial carrying value of $826.The debt discount is amortized over the term of the promissory notes (24 months) using the effective interest method. The notes provide for payment of interest in the amount of 16% per annum with interest payable quarterly on July 31, October 31, January 31 and April 30 each year until the note is paid in full. The unpaid principal balance and all accrued but unpaid interest are due and payable on the earlier of (i) the consummation of a Company Equity Offering, as defined in the promissory notes, or (ii) on July 31, 2013. 16 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 6 – LONG – TERM DEBT(Continued) The promissory notes of approximately $1,950 are due as follows: · $1,525 payable to Knox Lawrence International, LLC (“KLI”) and Quotidian Capital, LLC (“Quotidian”), entities of which Nana Baffour, the Company’s CEO, and Johnson Kachidza, the Company’s CFO, are each managing principals. 508,333 shares of the Company’s common stock were issued per the agreement. · $125 payable to Fiducie Famille Alain Lambert with 41,666 shares of the Company’s common stock issued per the agreement. · $200 payable to Serge Beausoleil with 66,666 shares of the Company’s common stock issued per the agreement. · $100 payable to Claude Veillette with 33,333 shares of the Company’s common stock issued and per the agreement (66,666 shares of the Company’s common stock were issued in August 2011 and 33,333 were cancelled in December 2011). As of March 31, 2012 and December 31, 2011, the balance due on the promissory notes was $1,950. During the three months ended March 31, 2012, the Company charged $140 to interest expense related to the amortization of the debt discount. Related Party Notes Payable In accordance with the reverse merger acquisition on February 28, 2011, the Company assumed $1,288 unsecured notes payable and $243 accrued liabilities due to current and former shareholders of Midas Medici.On April 6, 2011, Midas Medici satisfied the outstanding balance of the notes payable and accrued liabilities through a $370 promissory note, a payment of $490 and issuance of 331,825 shares of the Company’s common stock. The note is payable to KLI, an entity of which Nana Baffour, the Company’s CEO, and Johnson Kachidza, the Company’s CFO, are each managing principals. The note bears an interest at a rate of 6% with minimum payments of $10.5 and matures on April 15, 2014. As of March 31, 2012 and December 31, 2011, the balance outstanding was $86 and $265, respectively. Banco Itaú Working Capital Loan On July 27, 2011, the Company’s subsidiary, Cimcorp, secured a working capital loan from Banco Itaú in the amount of US$ 1,866 (R$3,500) at an interest rate of 21.0% per annum. The loan is payable in 10 installments and matures in June 2012. This loan is secured by Cimcorp’s accounts receivable.In the event of a default, the amount due shall bear delinquent interest of 12% per annum and a late payment surcharge. As of March 31, 2012 and December 31, 2011, the balance due on the loan was $596 and $1,148, respectively. The minimum payment is $187 per month. Banco Safra WorkingCapital Loan On June 21, 2011, the Company’s subsidiary, Cimcorp, secured a working capital loan from Banco Safra in the amount of US$1,529 (R$2,868) at an interest rate of 7.4% plus CDI (interbank deposit certificate – 11.6% at December 31, 2011)per annum and a maturity date of March 2012.In March 2012,the Company has renewed the term of the loan through September 2012. This agreement is guaranteed by the accounts receivable related to certain client contracts. In the event of a default, the amount due shall bear a delinquent interest of 12% per annum and a fine of 2%.As of March 31, 2012 and December 31, 2011, the balance due on the loan was $1,630 and $1,338, respectively. The minimum payment is $64 per month. Banco Votorantim Working Capital Loan On October 15, 2010, the Company secured a working capital loan from BancoVotorantim in the amount of US$2,132 (R$4,000)at an interest rate of 6.0% plus DI (interbank deposit – 11.6% at December 31, 2011) per annum and a maturity date of January 30, 2014.This loan is secured by Cimcorp’s accounts receivable.As of March 31, 2012 and December 31, 2011, the balance due on the loan was $1,464 and $1,615, respectively. The minimum payment is $65 per month. 17 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 6 – LONG – TERM DEBT(Continued) Banco Bradesco Working Capital Loans On April 13, 2010, the Company secured a working capital loan from Banco Bradesco in the amount of US$207 (R$388) at an interest rate of 16.4% per annum and a maturity date of April 2014.This loan is secured by Cimcorp’s accounts receivable.As of March 31, 2012 and December 31, 2011, the balance due on the loan was $124 and $137, respectively. The minimum payment is $6 per month. On December 29, 2010, the Company secured another working capital loan from Banco Bradesco in the amount of US$6,508 (R$ 12,000) at an interest rate of 6.8% plus CDI (interbank deposit certificate – 11.6% at December 31, 2011) per annum and a maturity date of November 28, 2014.This loan is also secured by Cimcorp’s accounts receivable. As of March 31, 2012 and December 31, 2011, the balance due on the loan was $4,713 and $4,745, respectively. The minimum payment is $136 per month. Banco do Brasil Working Capital Loan On September 9, 2011, the Company’s subsidiary, Cimcorp, secured a working capital loan from Banco do Brasil in the amount of US$1,813 (R$3,400) at an interest rate of 18.9% per annum maturing in August 2014. This loan is guaranteed by Cimcorp’s accounts receivable. As of March 31, 2012 and December 31, 2011, the balance due on the loan was $1,866 and $1,812, respectively. The minimum payment is $604 per month. On January 25, 2010, the Company secured a guaranteed account from Banco do Brasil in the amount of $800 (R$1,500) at an interest rate of 5.611% per annum and plus CDI (interbank deposit certificate - 11.6% at December 31, 2011) per annum and a maturity date of April 13, 2012with automatic renewal for periods of 90 days.This guaranteed account is secured by guarantees from former shareholders. As of March 31, 2012 and December 31, 2011, the balance due on the loan was $823 and $800, respectively. Banco Paraná Working Capital Loan On March 29, 2012, the Company secured a working capital loan from Banco Paraná in the amount of US$1,207 (R$2,200)at an interest rate of 8.47%per annum and a maturity date of May 31, 2012.This loan is secured by Cimcorp’s accounts receivable.As of March 31, 2012, the balance due on the loan was $1,207. Banco Itau Revolving Line of Credit Cimcorp has the option of using an unsecured revolving line of credit linked to certain Banco Itaú bank accounts.As of March 31, 2012 and December 31, 2011, the balance outstanding on the line of credit was $549 and $533, respectively.The line of credit does not have a maturity date and has interest rate of 25.3% per annum. Note Payable In accordance with the acquisition of Cimcorp, Inc., the Company assumed a note payable of $697(R$1,082) which is payable in four quarterly installments of R$271 with the first installment due on October 20, 2012.The note payable is unsecured and non-interest bearing.As of March 31, 2012 and December 31, 2011, the principal outstanding was $279 (R$508) and $436 (R$811), respectively. Related Party Revolving Credit Facility In April 2012, the Company entered into a revolving credit facility and promissory note with Knox Lawrence International, LLC and Quotidian, LLC of $2,000 upon which the Company can draw down to support its working capital needs. 18 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 7 – CAPITAL LEASES Cimcorp enters into capital lease arrangements with financial institutions (Banco do Brasil, Bradesco, CIT, Safra and BancoItaú) for the acquisition of IT related equipment, which, in turn, is subleased to its customers. See Note 3 for sales-type lease payments receivable. Future minimum payments under capital lease obligations in each of the years subsequent to March 31, 2012 are as follows: Amount Capital lease obligations: $ 48 Total minimum lease payments Less amount representing interest ) Net minimum lease payments Less current portion of obligations under capital leases ) Long-term obligations under capital leases $ NOTE 8– INCOME TAXES The income tax benefit (expense) of ($39) and $758 were primarily based on our estimated effective tax rate for the three months ended March 31, 2012 and 2011, respectively.The tax provision for March 31, 2012 was primarily based on our estimated annual effective tax rate adjusted for losses in separate jurisdictions for which no tax benefit can be recognized.The tax benefit for March 31, 2011 was primarily driven off of the full year domestic forecasted loss. Our effective tax rate varies from the U.S. Federal statutory rate of 35% due to results of foreign operations that are subject to income taxes at different statutory rates and certain jurisdictions where we cannot recognize tax benefits on current losses. The earliest tax year open to examination by Federal tax and major state tax jurisdictions is 2008. The statute of limitations for taxes in Brazil is five (5) years and the earliest tax year open to examination by Federal tax and major state tax jurisdictions in Brazil is 2005. As of March 31, 2012 and December 31, 2011, we had a liability for unrecognized tax benefits of $42 for state income tax matters and $998 and $970 for international income tax matters, respectively. We expect that the amount of unrecognized tax benefit may change in the next year; however, it is not expected to have a significant impact on our results of operations, financial position or cash flows. 19 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 8– INCOME TAXES(Continued) The Company recognizes accrued interest in interest expense and penalties in selling, general, and administrative expenses. As of March 31, 2012 and December 31, 2011, the Company recognized approximately $0 and $22, respectively, of interest and penalties. The earliest tax year open to examination by Federal tax and major state tax jurisdictions is 2008. The statute of limitations for taxes in Brazil is five (5) years and the earliest tax year open to examination by Federal tax and major state tax jurisdictions in Brazil is 2005. United States income taxes have not been provided on basis differences in foreign subsidiaries because of our intention to reinvest these earnings indefinitely. The determination of unrecognized deferred U.S.tax liability for foreign subsidiaries is not practicable. Recoverable taxes consisted of: March December 31, 2012 31, 2011 (unaudited) Recoverable Federal taxes (1) $ $ Recoverable state tax - ICMS (2) Value-added taxes (3) Subtotal Current portion ) ) Noncurrent portion included in other long-term liabilities $ $ (1) IRPJ: Brazilian Federal income tax on taxable net profits. CSLL: Social contribution on taxable net profits, created to finance social programs and funds. (2) ICMS: State tax on sales of goods and services. (3) Value-added taxes (PIS and COFINS) on goods and services sold. According to Brazilian tax rules, payments made by Federal public entities for rendering of services or acquisition of goods are subject to the following withholding Federal taxes: PIS (turnover tax), COFINS (social contribution on gross revenues), CSLL (social contribution on net profits) and IRPJ (corporate income tax). The rates applicable to each tax are: (a) PIS: 0.65%; (b) COFINS: 3%; (c) CSLL: 1% and (d) IRPJ: 1.2% (acquisition of goods) or 4.8% (rendering of services). In general, the amounts of withholding taxes correspond to a fraction of the total amount due by Cimcorp of the same taxes. In other words, the amounts of withholding taxes will be deemed as an initial and partial payment of the same taxes, and will be deductible from the total amount of the same Federal taxes due by Cimcorp within the taxable period. Cimcorp is allowed to offset the amount previously withheld of Federal taxes over payments made by Federal public entities (recoverable taxes) with the amount due each month of the same taxes. 20 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 9– COMMITMENTS AND CONTINGENCIES March 31, 2012 December 31, 2011 (unaudited) ISS tax claims (1) $ $ Labor related claims (2) Other 59 57 Totals $ $ (1)ISS Tax Claims The municipality of Sгo Paulo has several tax claims alleging that the Company owes ISS (service taxes – Imposto Sobre Serviзos) on services rendered by the Company to customers within the municipality. The Company has recorded a provision of $3,142 and $3,052 at March 31, 2012 and December 31, 2011, respectively, representing the portion of the claims, including accrued interest and penalties, deemed to be probable of payment upon ultimate settlement. The Company recognizes accrued interest in interest expense and penalties in selling, general, and administrative expenses. During the three months ended March 31, 2012 and 2011, the Company recognized $0 of interest and penalties. (2)Labor Labor contingencies refer to labor claims for, among other things, overtime, wage equivalence, work conditions. The amounts recorded by the Company have been assessed as probable by its legal advisors. The Company has recorded of $1,559 and $1,529 as of March 31, 2012 and December 31, 2011, respectively, that our legal advisors assessed as probable. All contingent obligations are classified as long-term and included in other long-term liabilities in the condensed consolidated balance sheets as the Company does not expect to pay any of these amounts in fiscal 2012. NOTE 10 – COMMON STOCK In March 2012, the Company raised $700 by issuing 311,000 shares of the Company’s common stock and 311,000 warrants exercisable at $3.15 per share. On March 20, 2012, the Company issued 72,858 common shares to its board of directors as compensation and 4,300 common shares to Ansacha Capital for services rendered. 21 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 11– STOCK-BASED COMPENSATION Stock Options A summary of the Company’s stock option plan at March 31, 2012 and changes during the three months ended March 31, 2012 are as follows (in thousands except share and per share amounts): Number of Shares Weighted Average Exercise Price Average Remaining Contractual Terms Aggregate Intrinsic Value Outstanding at December 31, 2011 Issued - - Forfeited or expired ) Outstanding at March 31, 2012 $ $ - All outstanding options at March 31, 2012 are exercisable. As of March 31, 2012, there is no unrecognized compensation cost related to outstanding stock options because all options were fully vested. There were no options granted during the three months ended March 31, 2012. Warrants A summary of the Company’s warrant activity and changes during the three months ended March 31, 2012 are as follows: Average Aggregate Aggregate Number of Exercise Contractual Intrinsic Shares Price Terms Value Outstanding at December 31, 2011 $ Warrants issued Outstanding at March 31, 2012 $ $ - All outstanding warrants at March 31, 2012 are exercisable. NOTE 12 – RELATED PARTY TRANSACTIONS KLI Settlement Agreement On April 4, 2011, the Company entered into a Settlement Agreement and Release with KLI, pursuant to which all outstanding notes and outstanding amounts owed to KLI by the Company and certain of its subsidiaries were aggregated and repaid as follows: (a) $490,000 was paid in cash, (b) 331,825 shares were issued to KLI as partial payment and (c) a promissory note in the amount of $370,102 payable over a 36 month period at an interest rate of 6% per annum was issued to KLI. Subordinated Note and Common Stock private placement On July 29, 2011, the Company entered into a Securities Purchase Agreement for the sale of an aggregate of up to $4,500,000 in subordinated secured promissory notes and 1,500,000 shares of common stock of the Company.Each purchaser received 33,333 shares for each $100,000 promissory note purchased. KLI and Quotidian Capital, LLC, entities of which Nana Baffour, the Company’s CEO, and Johnson Kachidza, the Company’s CFO, are each managing principals purchased $1,525,000 in promissory notes in this transaction and subscribed for 508,333 shares of the Company’s common stock in connection with the purchase of the promissory notes. 22 Table of Contents MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollar amounts in thousands) NOTE 13– EARNINGS (LOSS) PER SHARE Basic earnings (loss) per common share are computed using the weighted average number of common shares outstanding for the period.Diluted earnings (loss) per common share are computed using the weighted average number of common shares outstanding and common stock equivalents with the assumption that all common stock equivalents were converted at the beginning of the year.Options, warrants and unvested restricted shares are considered to be common stock equivalents and are only included in the calculation of diluted earnings per common share when their effect is dilutive.Common stock equivalents are excluded from the computation if their effect is anti-dilutive or, for options and warrants, if the exercise price exceeds the tradable value of the underlying stock. For the three months ended March 31, 2012 and 2011, the diluted earnings (loss) per common share does not include the dilutive effect of 0 and 22,310 non-vested restricted shares, respectively, and 323,800 and 381,514 warrants, respectively,and excludes all outstanding stock options of 882,905 and 46,217, respectively,due to the Company reporting losses from operations. NOTE 14 - SEGMENT INFORMATION The Company has one reportable business segment which is operated in three geographic locations. Those geographic operations are the United States, Brazil and Czech Republic. Information for the three months ended March 31, 2012 and 2011 concerning principal geographic areas is presented below according to the area where the activity is taking place. United States Brazil Czech Republic Total United States Brazil Czech Republic Total Revenues $ - $ - $ Operating Income (loss) ) (1 ) ) ) - - ) Goodwill - - - Total assets 97 - - Capital expenditures - 23 - - 23 NOTE 15 – FAIR VALUE MEASUREMENTS ASC 820 defines fair value as the amount that would be received for an asset or paid to transfer a liability (i.e., an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 describes the following three levels of inputs that may be used: Level1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for identical assets and liabilities. The fair value hierarchy gives the highest priority to Level1 inputs. Level2: Observable prices that are based on inputs not quoted on active markets but corroborated by market data. Level3: Unobservable inputs when there is little or no market data available, thereby requiring an entity to develop its own assumptions. The fair value hierarchy gives the lowest priority to Level3 inputs. The table below summarizes the fair values of our financial liabilities that are measured on a recurring basis at fair valueas of March 31, 2012: Level1 Level2 Level3 Total Purchase price contingency $ $ - $ - $ Total liabilities $ $ - $ - $ The table below summarizes the fair values of our financial liabilities that are measured on a recurring basis at fair valueas of December 31, 2011: Level1 Level2 Level3 Total Purchase price contingency $ $ - $ - $ Total liabilities $ $ - $ - $ The purchase price contingency is fair valued based upon the difference between the closing price of the Company stock and $4.50 per share at each reporting period. NOTE 16 – SUBSEQUENT EVENTS On May 14, 2012, we entered into a Note Exchange Agreement with each of Knox Lawrence, Inc. (“KLI”) and Quotidian Capital, LLC (“Quotidian”) for the conversion of 60% of the outstanding balance, including accrued interest, of certain notes issued to KLI and Quotidian in August 2011, at a conversion price of $1.50. Pursuant to the note exchange agreements with each of KLI and Quotidian, the Company will issue, 402,819 and 279,918 shares of its common stock to KLI and Quotidian, respectively. After giving effect to the conversion, effective May 1, 2012, the outstanding balance of the Notes held by KLI and Quotidian is approximately $402,819 and $279,918 respectively. Nana Baffour, our CEO, and Johnson Kachidza, our President, are managing principals of KLI and Quotidian. In May 2012, the Company procured a new accounts receivables based working capital loan for $1,646 from a relationship bank. 23 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Business Overview We are a global provider of comprehensive information technology solutions to medium sized and large commercial enterprises and government institutions in the United States and Brazil. Our solutions comprise data center and cloud computing enabling hardware, software and services. Our services include virtualization, cloud and managed services, storage and archiving solutions, smart grid services, business process outsourcing, and data center services. As part of these services, we offer customized solutions for business continuity, back-up and recovery, capacity on-demand, regulatory compliance and data center best practice methodologies as well as infrastructure as a service (“IaaS”) and software as a service (“SaaS”). Our customers utilize our solutions to optimize their current and planned investments in IT infrastructure and data centers. We believe the breadth of our service offering and our consultative approach to working with clients distinguishes us from other providers. We have developed an infrastructure that enables us to deliver our IT solutions and services agnostic as to technology platform and location through a flexible, customer-focused delivery model which spans three data center environments: customer-owned, co-location, and the cloud. By optimizing our customer’s use of secure, energy efficient and reliable data centers combined with a comprehensive suite of related IT infrastructure services, we are able to offer our customers highly customized solutions to address their critical needs of data center availability, data management, data security, business continuity disaster recovery and data center consolidation, as well as a variety of other related managed services. We serve clients across multiple industry verticals including financial services, government, manufacturing, pharmaceutical, telecommunications, technology, education, utilities, healthcare and consumer goods. Some of our larger customers in the US include The International Monetary Fund, Freepoint Commodities, State of North Carolina, Avaya and Schooldude.com, and some of our larger customers in Brazil include Cia De Tecno Da Infor Do Est MG-Prodemge, Banc Do Brasil SA, CemigDistribuicao SA, Banco Central Do Brasil and MG Secretaria De Estado De Fazenda. Utilipoint, our utilities focused offering, currently provides energy industry consulting services and proprietary research. Our highly experienced consultants leverage direct industry experience to advise utilities along the range of the utility industry value chain and we intend to take advantage of those relationships to offer utility vertical focused solutions around our core data center and managed services offerings. As of March 31, 2012, Midas Medici has 334 employees located in the United States, Brazil and Europe.Midas Medici is headquartered in New York City with regional offices in Cary, NC, Albuquerque, NM, Pittsburgh, PA and maintains international operations through its offices in Brno, Czech Republic and Belo Horizonte, Vitoria, Salvador, Brasilia, Curitiba, Florianopolis, Porto Alegre, Rio de Janeiro, and Sao Paulo, Brazil. A key element of our growth strategy is to pursue acquisitions. We plan to continue to acquire businesses if and when opportunities arise. We expect future acquisitions to also be accounted for as purchases under the acquisition method of accounting and therefore generate goodwill and other intangible assets. We expect to incur additional debt for future acquisitions and, in some cases, to use our stock as acquisition consideration in addition to, or in lieu of, cash. Any issuance of stock may have a dilutive effect on our stock outstanding. On August 2, 2011, the Company completed the acquisition of a 80% interest in Cimcorp, pursuant to the terms of the Stock Purchase Agreement (“SPA”), as amended, among the Company, Cairene Investments, Ltd. (the “Seller”), and certain shareholders (the “Shareholders”), Cimcorp, Cimcorp Comércio Internacional e Informática S.A., a Brazilian Sociedade Anônima, Cimcorp Comércioe Serviзos Tecnolуgicos e Informбtica Ltda., a Brazilian limitada, and Cimcorp USA, LLC, a Florida limited liability company. At the closing, the Company provided consideration of Seventeen Million Brazilian Reais ($10,987 USD), Eight Million Brazilian Reais ($5,150 USD) of which was paid in cash, Nine Million Brazilian Reais ($2,244 USD) in shares of common stock of the Company equal to 1,297,022 shares of common stock of the Company and a purchase price contingency of $3,593. 24 Table of Contents Pursuant to the terms of the stock purchase agreement, the Company was to purchase on January 24, 2012 (but no later than January 27, 2012) an additional 20% of the shares of Cimcorp (“Tranche A”) for a purchase price of Nine Million Brazilian Reais ($5,817 USD), which purchase price is subject to certain adjustments to the Brazil CPI index provided, however, such adjustments are capped at 7%. As a result of this provision, at closing date of August 2, 2011, the Company recorded a liability of $4,497 (net present value at a 15% discount rate) for the obligation to purchase the Tranche A shares of Cimcorp and effectively held an 80% interest in Cimcorp as of the acquisition date. As of March 31, 2012, the Company recorded a liability of $3,791 for the obligation to purchase the Tranche A shares. In February 2012, the Company paid Two Million Brazilian Reais ($1,146 USD) towards the purchase of the Tranche A shares, with the remaining amounts due at the closing of the sale of the Tranche A shares. The Seller and minority shareholders’ of Cimcorp have the right to elect to have the Company purchase the remaining 20% of the shares of Cimcorp (the “Tranche B”) 30 days after the 24 month anniversary of the initial closing. The SPA provides that in the event the Company undergoes a Change in Control, as defined, or transfers more than 50% of the shares of Cayman Co. the purchase of Tranches A and B shall be accelerated. In March 2012, the Company entered into an amendment to the stock purchase agreement which amended the purchase price of the Tranche A shares to Seven Million Brazilian Reais from Nine Million Reais which is the Eleven Million Brazilian Reais purchase price of the Tranche A shares less Two Million Brazilian Reais of total net debt, as defined in the stock purchase agreement, less Two Million Brazilian Reaiswhich has been previously paid by the Company. In addition, the amendment extended the closing date for the Tranche A shares from January 2012 to July 2012. The amendment also provides for the payment of any interest in arrears on the Tranche A shares on a monthly basis on the last day of the month in which the interest has accrued. The amendment also provides that the purchase price of the Tranche A shares shall be adjusted solely to reflect the payment ofthe interest of 3% in arrears as a penalty calculatedover the outstanding value of the Tranche A shares adjusted price to be paid until the last day of the months of February, March, April, May and June 2012. On June 8, 2011, Midas Medici completed its acquisition of the assets of Energy Hedge Fund Center, LLC, a web portal and community for clients interested in hedge funds in the energy and commodity sectors, in a stock, cash and forgiveness of debt transaction for a total purchase price of $30. The Company issued 1,430 shares of its common stock in relation to this transaction. On May 3, 2011, the Company completed the acquisition of WeatherWise, an energy-efficiency analytics company, pursuant to the terms of an Agreement and Plan with Weather Wise, and MMGH WW Acquisition Sub, Inc., our wholly owned subsidiary, dated as of March 29, 2011 for a total purchase price of $268. At the closing of the Merger Agreement, MMGH WW Acquisition Sub, Inc. merged with and into WeatherWise and WeatherWise became our wholly-owned subsidiary. As part of the merger, WeatherWise was rebranded “UtiliPoint Analytics,” allowing Midas to further leverage its Consonus and UtiliPoint brands to verticalize Midas into the utility sector. On February 28, 2011, we completed the acquisition of Consonus pursuant to the terms of the Agreement and Plan of Merger with Consonus, and MMGH Acquisition Corp., our wholly-owned subsidiary dated as of April 30, 2010. Pursuant to the Merger Agreement effective February 28, 2011, MMGH Acquisition Corp. merged with and into Consonus and Consonus became our wholly owned subsidiary. With the acquisition of Consonus on February 28, 2011, the Merger was accounted for as a reverse merger and recapitalization which resulted in Midas Medici being the “legal acquirer” and Consonus the “accounting acquirer” for a total purchase price of $5,236. Consonus provides innovative data center solutions to medium sized and larger enterprises focused on virtualization, energy efficiency and data center optimization. Its highly secure, energy efficient and reliable data centers combined with its ability to offer a comprehensive suite of related IT infrastructure services gives it an ability to offer its customers customized solutions to address their critical needs of data center availability, data manageability, disaster recovery and data center consolidation, as well as a variety of other related managed services. Consonus’ data center related services and solutions primarily enable business continuity, back-up and recovery, capacity-on-demand, regulatory compliance (such as email archiving), virtualization, cloud computing, data center best practice methodologies and software as a service. Additionally, it provides managed hosting, maintenance and support for all of its solutions, as well as related consulting and advisory services. 25 Table of Contents Revenue Our revenue is predominantly generated through data center services and IT infrastructure solutions and services, consulting and other revenue.Data center services are comprised primarily of hosting, bandwidth, managed infrastructure, managed services, softwareand maintenance support services. IT infrastructure solutions and services includeprimarilythe sale of hardware and software, alongwith consulting, integration and training services. Our revenue mix varies from year to year due to numerous factors, including our business strategies and the procurement activities of our clients. Unless the content requires otherwise, we use the term “contracts” to refer to contracts and any task orders or delivery orders issued under a contract. Cost of revenues Our cost of revenues consist of personnel costs, cost of sales of hardware and software, allocated lease and building costs, electricity costs and bandwidth. Payroll costs are expected to increase as employees are given increased compensation based on merit. We also expect our other costs (such as cost of revenue of hardware and software) to increase as we increase our revenues. Cost of revenues also consist of costs incurred to provide services to clients and reimbursable project expenses associated with fringe benefits, all relating to specific client engagements. Cost of revenues also include the costs of subcontractors and outside consultants, third-party materials and any other related cost of revenues, such as travel expenses. Our gross profit percentage is affected by a variety of factors, including competition, the mix and average selling prices of our products and services, our pricing policies, the cost of hardware products, the cost of labor and materials. Our gross profit percentage could be adversely affected by price declines or pricing discounts if we are unable to reduce costs on existing products and fail to introduce new products with higher margins.Our gross profit percentage for any particular quarter could be adversely affected if we do not complete a sufficient level of sales of higher-margin products by the end of the quarter. Many of our customers do not finalize purchasing decisions until the final weeks or days of a quarter, so a delay in even one large order of a high-margin product could significantly reduce our total gross profit percentage for that quarter. Currently, IT infrastructure solutions typically have a lower gross profit as a percentage of revenue than our services due to the cost of various hardware products. Selling, general and administrative Our selling expenses consist primarily of compensation and commissions for our sales and marketing personnel. They also include advertising expenses, trade shows, public relations and other promotional materials. General and administrative expenses include personnel compensation and related personnel costs, professional services not allocated to other areas, insurance fees, franchise and property taxes, and other expenses not allocated to cost of revenue. We also anticipate that we will incur additional expenses related to professional services and insurance fees necessary to meet the requirement of being a publiccompany.Selling, general and administrative (“SG&A”) expenses include our management, facilities and infrastructure costs, as well as salaries and associated fringe benefits, not directly related to client engagements. Among the functions covered by these expenses are marketing, business and corporate development, bids and proposals, facilities, information technology and systems, contracts administration, accounting, treasury, human resources, legal, corporate governance and executive and senior management. Results of Operations (Dollars in Thousands) The following discussion highlights results from our comparison of consolidated statements of operations for the periods indicated. Revenues. Revenues for the three months ended March 31, 2012 totaled $35,547 compared to $12,837 for the three months ended March 31, 2011. The increase in revenues is attributable to increased sale of infrastructure solutions and services in our US operations and the Company’s acquisition of CIMCORP, which occurred in the third quarter of 2011. We had $20,137in incremental revenue from our Brazil acquisition during the three months ended March 31, 2012, which contributed about 56.6% to our total consolidated revenues and 88.7% to our consolidatedrevenue growth. While our US revenues exceeded expectations for the quarter, our Brazil revenues were lower than anticipated for the quarter as a result of slippage of some large projects. 26 Table of Contents Cost of revenues. Cost of revenues for the three months ended March 31, 2012 were $25,105, or 70.6% of revenue, compared to $9,528 or 74.2% of revenue for the three months ended March 31, 2011. Cost of revenues is our largest category of operating expenses, representing more than 67.0% of our total operating expenses for the three months ended March 31, 2012. The increase in cost of revenues was primarily due to the increase in revenues from the comparable period resulting from our Brazil acquisition. We had $13,540 million in incremental costs of revenues from acquisitions outside the United States for the three months ended March 2012, which contributed about 53.9% to our total consolidated cost of revenues. The decrease in the cost of sales margin from 74.2% at March 31, 2011 to 70.6% at March 31, 2012 was due to the higher margins realized in our Brazil operations in the infrastructure services and solutions. Selling, general and administrative expenses. Selling, general and administrative expenses for the three months ended March 31, 2012 were $11,088 compared to $4,313 for the three months ended March 31, 2011. The increase in selling, general and administrative expenses from the comparable period was primarily due to our acquisition of our Brazil operations. We had $5,819 in incremental SG&A attributable to our Brazil operations for the three months ended March 2012, which contributed about 52.5% to our total consolidated selling, general and administrative expenses and 85.9% of the total incremental selling, general and administrative expenses in three months ended March 31, 2012 compared to the prior comparable period. A significant portion of our selling, general and administrative expenses consist of personnel costs such as salaries, commissions, bonuses, a non-cash stock based compensation, deferred compensation expense or income and temporary personnel costs. Our SG&A includes non-cash stock based compensation of $161 for board of directors compensation and consulting services and $120 in payments made to the former shareholders of our Brazil operations related to our acquisition of CIMCORP. Selling, general and administrative expenses also include costs of our facilities, utility expense, professional fees, sales and marketing expenses. Operating loss. For the three months ended March 31, 2012, operating loss totaled $1,904 compared to an operating loss of $1,729 for the three months ended March 31, 2011. The operating loss increased by $175 (or 10.1%) as a result of an increase in our operating costs of $22,885 (or 57.1%) offset by an increase in revenues of $22,710 (or 76.9%), primarily driven by our Brazil operations which had a positive operating profit for the three months ended March 31, 2012. Our Brazil operations were acquired in August 2011. Other income. Other income for the three months ended March 31, 2012 consisted of other income of $127, a foreign currency transaction gain of $27, and a loss on the change in fair value of the purchase price contingency of $1,933. As of March 31, 2012 the carrying amount of the purchase price contingency was $4,397. Interest and tax expense. For the three months ended March 31, 2012, interest expense was $2,090 compared to $141 for the three months ended March 31, 2011. The increase in interest expense is a result of assumed and new debt and leases from ourBrazil operations, our revolving credit facility with Porter entered into in July 2011 and our junior subordinated notes incurred to facilitate our acquisition of our Brazil operations. Tax provisions resulted in a tax expense of $39 and a tax benefit of $758 for the three months ended March 31, 2012 and 2011, respectively. The tax expense of $39 is due to pre-tax income from a subsidiary of our Brazil operations. Liquidity and capital resources The Company’s condensed consolidated financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business. Our accumulated deficit at March 31, 2012 was $29,007, and we incurred a consolidatednet loss of $5,812 for the three months ended March 31, 2012.On March 31, 2012, we had a working capital deficit of $40,873. During the first quarter of 2012, the Company continued to grow driven by its acquisitive strategy and increased top line growth while improving operating margins.The Company’sfirst quarter of 2012 top line grew 177.0% from the first quarter of 2011. In May, the Company listed on the OTCQX U.S in New York, which management believes will broaden the Company’s options to raise capital. Our working capital deficit of $40,873 is primarily comprised of the following accounts that impact cash flow for the remainder of2012; current maturities of long term debt of $15,927 of which $7,696 relates to revolving credit facilities and our mortgage note of $1,964 already extended through March 2013, $8,188 of deferred purchase price contingency consideration, which the Company believes will be extended in the event it is unable to pay as they become due, accounts payables, accounts receivables and accrued other liabilities. The cash flow provided by operations of $2,771 during the first quarter of 2012 was achieved primarily through collection of accounts receivables. 27 Table of Contents During the first quarter of 2011, we took several initiatives which strengthenedour ability to manage our liquidity position and will continue to do so throughout 2012: ● As a result of our recent acquisition of Cimcorp and the relationship Cimcorp maintains with several large financial institutions that have historically and currently provided financing, we believe that the Company has the opportunity to obtain additional working capital lines based on its new receivables it creates. In March 2012, the Company procured a new accounts receivable based working capital line for $1,207 from one of those relationship banks. ● In April 2012, the Company entered into a revolving credit facility and promissory note with Knox Lawrence International, LLC and Quotidian, LLC of $2,000 upon which the Company can draw down to support its working capital needs. ● In May 2012, the Company procured a new accounts receivables based working capital line for $1,646 from one of the Company’s Brazilian relationship banks. The Company expects available borrowings under the existing financing arrangements, additional financing arrangements entered into subsequent to March 31, 2012 and cash flows from operations to generate sufficient liquidity to meet the Company’s cash flow requirements through March 31, 2013. Management plans to maintain all lines of credit. A significant reduction in operating cash flows resulting from changes in economic conditions, increased competition or other events beyond the Company’s control could have a material adverse effect on the cash flows of the business and liquidity of the Company.If this were to happen, the Company would further reduce costs or seek additional funding. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, or GAAP. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We review our estimates on an ongoing basis, including those related to allowances for doubtful accounts, certain revenue recognition related to contract deliverables, valuation allowances for deferred tax assets, rates at which deferred tax assets and liabilities are expected to be recorded or settled, accruals for paid time off and the estimated labor utilization rate used to determine cost of services of our foreign subsidiary. We base our estimates on historical experience, known trends and events, and various other factors that we believe to be reasonable under the circumstances, the results of which form our basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. Our management believes the following accounting policies and estimates are most critical to aid you in understanding and evaluating our reported financial results. Revenue Recognition The Company derives revenues from data center services and solutions, IT infrastructure services and solutions and equipment leases. Data center services and solutions are comprised of managed infrastructure, managed services, sale of software and support services. IT infrastructure services and solutions include the sale of software and hardware, along with consulting, integration and training services.Equipment leases comprise the sale of equipment through sales-type leases. The Company recognizes revenue when all of the following conditions are satisfied: (1) there is persuasive evidence of an arrangement; (2) delivery has occurred; (3) the collection of fees is probable; and (4) the amount of fees to be paid by the customer is fixed or determinable. Delivery does not occur until products have been shipped or services have been provided and risk of loss has transferred to theclient. 28 Table of Contents When the Company provides a combination of the above referenced products or services to its customers, recognition of revenues for the hardware and related maintenance services component is evaluated to determine if any software included in the arrangement is not essential to the functionality of the hardware based on accounting guidance related to“Non-Software Deliverables in an Arrangement Containing More-Than-Incidental Software.”Hardware and related elements qualify for separation when the services have value on a stand-alone basis, objective and verifiable evidence of fair value of the separate elements exists and, in arrangements that include a general right of refund relative to the delivered element, performance of the undelivered element is considered probable and substantially in its control. Fair value is determined principally by reference to relevant third-party evidence of fair value. Such third-party information is readily available since the Company primarily sells products offered by its vendors. The application of the appropriate accounting guidance to the Company’s sales requires judgment and is dependent upon the specific transaction. The Company recognizes revenues from the sale of hardware products at the time of sale provided the revenue recognition criteria are met and any undelivered elements qualify for separation. The Company sells equipment under capital lease arrangements.The Company uses the leases topic of theFinancial Accounting Standards Board (“FASB”) Accounting Standard Codification (“ASC”) 840, “Leases”, to evaluate whether an arrangement is a capital or operating lease and to determine classification of capital leases as either sales-type or direct financing.For sales-type leases, the revenue allocated to the equipment is recognized when the lease term commences, which the Company deems to be when all of the following conditions have been met: (i)the equipment has been installed and (ii) receipt of the written customer acceptance certifying the completion of installation, provided collectability is reasonably assured.The initial revenue recognized for sales-type leases consists of the present value of future payments computed at the interest rate implicit in the lease.The determination of the fair value of the leased equipment requires judgment and can impact the split between revenue and finance income over the lease term. The Company includes interest income from sales-type leases in its revenues based on the effective interest rate of its lease agreements.As of March 31, 2012 and 2011, the amount of interest income included as part of leases revenue is $1,571 and $0, respectively. The Company had entered into certain sales-type leases with customers, in which the underlying equipment was initially procured using a capital lease financing that restricted the Company from transferring title or ownership. In these situations, the Company has deferred revenue and costs related to the sales-type leases until the initial capital lease financing obligation was satisfied and/or title could be transferred. In arrangements that include multiple elements, including software licenses, maintenance and/or professional services, the Company evaluates each element in a multiple-element arrangement to determine whether it represents a separate unit of accounting. An element constitutes a separate unit of accounting when the delivered item has stand alone value and delivery of the undelivered element is probable and within our control.The Company determines the best estimate of selling price or ESP of each element in an arrangement based on a selling price hierarchy. The best ESP for a deliverable is based on its vendor specific objective evidence or VSOE, if available, third party evidence TPE, if VSOE is not available, or ESP, if neither VSOE nor TPE is available.Total arrangement fees will be allocated to each element using the relative selling price method. Consulting services revenue is recognized as the services are rendered. Revenues generated from fixed price arrangements are recognized using the proportional performance method, measured principally by the total labor hours incurred as a percentage of estimated total labor hours. For fixed price contracts when the current estimates of total contract revenue and contract cost indicate a loss, the estimated loss is recognized in the period the loss becomes evident.Consulting services rendered under time and materials contracts are billed at a set hourly rate.Project related expenses are passed through at cost to clients. Revenue from time and materials contracts are recognized as billed (clients are billed monthly) unless the project has a major deliverable(s) associated with it, in which case the revenue is deferred until the major deliverable(s) is provided. Services revenue is recognized as the services are rendered.Project related expenses are passed through at cost to clients. Revenue from time and materials contracts are recognized as billed (clients are billed monthly) unless the project has a major deliverable(s) associated with it, in which case the revenue is deferred until the major deliverable(s) is provided. The Company also generates revenue from it Bundled Service Agreements (“BSA”) and its events and sponsorships, both of which are less than 5% of consolidated revenues. BSAs are packages of services that clients subscribe to, typically on an annual contract basis.The Company hosts events such as conferences.These events include revenues from sponsorships and registration fees which are recognized in the month of the event. Unbilled services are recorded for consulting services revenue recognized to date that has not yet been billed to customers. In general, amounts become billable upon the achievement of contractual milestones or in accordance with predetermined payment schedules. Unbilled services are generally billable to customers within one year from the respective balance sheetdate. 29 Table of Contents Revenue also consists of monthly fees for data center services and solutions including managed infrastructure and managed services and is included within “data center services and solutions” revenue in the accompanying consolidated statements of operations. Revenue from managed infrastructure and managed services is billed and recognized over the term of the contract which is generally one to five years. Installation fees associated with managed infrastructure and managed services revenue is billed at the time the installation service is provided and recognized over the estimated term of the related contract or customer relationship. Costs incurred related to installation are capitalized and amortized over the estimated term of the related contract or customer relationship The Company’s deferred revenue consistsof amounts received from or billed to clients in conjunction with maintenance contracts, time and material and fixed price contracts for which revenue is recognized over time or upon completion of contract deliverables and for sales type leases in which the underlying equipment was procured using a capital lease financing that restricts the company from transferring title or ownership. Shipping and handling costs associated with the shipment of goods are recorded as costs of revenues in the consolidated statements of operations. Long-lived Assets Property, equipment and definite lived intangibles are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell, and depreciation ceases. The Company uses the non-amortization approach to account for purchased goodwill and certain intangibles. Under the non-amortization approach, goodwill and certain intangibles are not amortized into results of operations, but instead are reviewed for impairment at least annually and written down and charged to operations only in the periods in which the recorded values of goodwill or certain intangibles exceed their fair value. The Company has elected to perform its annual impairment test as of December31 of each calendar year. An interim goodwill impairment test would be performed if an event occurs or circumstances change between annual tests that would more likely than not reduce the fair value of a reporting unit below its carrying amount. Business Combinations The Company allocates the total cost of an acquisition to the underlying net assets based on their respective estimated fair values and recognize the identifiable assets acquired and liabilities assumed in accordance with business combination accounting standards.As part of the allocation process, we identify and attribute values and estimated useful lives to the intangible assets acquired.These determinations involve significant estimates and assumptions regarding multiple, highly subjective variables, including those with respect to future cash flows, discount rates, asset lives, and the use of different valuation models.We base our fair value estimates on assumptions we believe to be reasonable but are inherently uncertain.Depending on the purchase price of a particular acquisition as well as the mix of intangible assets acquired, our financial results could be materially impacted by the application of a different set of assumptions and estimates. Recent Accounting Pronouncements See Note1 – Basis of Presentation and Description of Business. Effects of Inflation We generally have been able to price our contracts in a manner to accommodate the rates of inflation experienced in recent years, although we cannot be sure that we will be able to do so in the future. 30 Table of Contents Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to our stockholders. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Not applicable. Item 4. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures We maintain "disclosure controls and procedures," as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the "Exchange Act"), that are designed to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and include without limitation controls and procedures designed to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, or persons performing similar functions as appropriate, to allow timely decisions regarding required disclosure. In designing and evaluating our disclosure controls and procedures, management recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the disclosure controls and procedures are met. Additionally, in designing disclosure controls and procedures, our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible disclosure controls and procedures. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Management has evaluated the adequacy of its disclosure controls and procedures and has determined that consistent with its prior disclosures in its prior Form 10-K, disclosure controls and procedures were not effective as at the end of the three months ended March 31, 2012.The lack of effectiveness of the company’s disclosure controls and procedures was due to a deficiency in sufficient expertise as of March 31, 2012 among the company’s accounting staff as well as a deficiency in its closing processes as it pertains to identifying all journal entries in the financial statement preparation process, as well as errors noted in the preparation of the financial statements. Management believes that these material weaknesses are primarily due to the need to continue integrating the Company’s recent acquisitions. The Company has recently hired a controller for its Brazilian operations with approximately 20 years experience with a Big Four accounting firm, to strengthen its accounting staff.Additionally, the Company has retained an additional accounting consultant to provide accounting strength in its US operations. We intend to devote resources to remediate any deficiencies we have discovered and improve our internal control over financial reporting and we believe that these key additions will help mitigate and eventually remediate the material weaknesses described above. Our management intends to develop a plan to correct the primary issues that led to this material weakness by implementing additional review and reconciliation procedures. We cannot be certain that these measures will ensure that we implement and maintain adequate controls over our financial processes and reporting in the future. Notwithstanding the foregoing, we believe that the accompanying financial statements presented in this Form 10-Q fairly present our financial condition and results of operations for the periods indicated in all material respects. (b) Changes in internal controls During our fiscal quarter ended March 31, 2012, there were changes in our internal control over financial reporting that could have a material effect, or are reasonably likely to materially affect, our internal control over financial reporting. The Company has recently hired a new controller, an accounting consultant and a tax manager to help drive implementation of controls and procedures in the Company. 31 Table of Contents PART II – OTHER INFORMATION Item 1.Legal Proceedings None. Item 1A.Risk Factors Not applicable. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds On March 20, 2012, the Company issued 72,858 common shares to its Board of Directors as compensation and 4,300 common shares to Ansacha Capital for services rendered. In March 2012, the Company raised $700,000 by issuing 311,000 shares of the Company’s common stock and 311,000 warrants exercisable at $3.15 per share. The Company relied on an exemption pursuant to Rule 506 of Regulation D and/or Section 4(2) of the Securities Act of 1933, as amended in connection with the foregoing issuances. Item 3. Defaults Upon Senior Securities None. Item 4.Mine Safety Disclosures Not applicable. Item 5.Other Information On May 14, 2012, we entered into a Note Exchange Agreement with each of Knox Lawrence, Inc. (“KLI”) and Quotidian Capital, LLC (“Quotidian”) for the conversion of 60% of the outstanding balance, including accrued interest, of certain notes issued to KLI and Quotidian in August 2011, at a conversion price of $1.50. Pursuant to the note exchange agreements with each of KLI and Quotidian, the Company will issue, 402,819 and 279,918 shares of its common stock to KLI and Quotidian, respectively. After giving effect to the conversion, effective May 1, 2012, the outstanding balance of the Notes held by KLI and Quotidian is approximately $402,819 and $279,918 respectively. Nana Baffour, our CEO and Johnson Kachidza, our President are managing principals of KLI and Quotidian. 32 Table of Contents Item 6.Exhibits (a) Exhibits Exhibit Number Description of Exhibit Lease Agreement between Park Avenue Properties Associates, LLC and Knox Lawrence, International, LLC and Midas Medici Group Holdings, Inc. – New York, NY Contract of Non-residential Property between Leos Srpek and Utilipoint s.r.o- Brno Lease Agreement between Crescent Resources, Inc. and Strategic Technologies, Inc. – Cary, NC Sublease Contract – Salvador, Brazil Non-Residential Lease Agreement –Belo Horizonte, Brazil Private Instrument of Commercial Lease Agreement between Empreendimentos E Participações Villaverde S/C Ltda. and Cimcorp Comércio Internacional E Informática Ltda – São Paulo, Brazil Commercial Property Rental Agreement – Vitoria, Brazil Non-Residential Lease Contract – Rio de Janeiro, Brazil Fifth Amendment to Lease between 600 Uptown Plaza Partners, LLC and Utilipoint International – Albuquerque, NM Certifications of Principal Executive Officer pursuant to Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities Exchange Act of 1934, as amended Certifications of Principal Financial and Accounting Officer pursuant to Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities Exchange Act of 1934, as amended Certifications of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certifications of Principal and Accounting Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA DOCUMENT EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABELS LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE 33 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Medici Group Holdings, Inc. May 17, 2012 By: /s/Nana Baffour Nana Baffour Chief Executive Officer (Principal Executive Officer) /s/Johnson Kachidza Johnson Kachidza Chief Financial Officer (Principal Financial and Accounting Officer) 34 Table of Contents
